DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-19 are pending, of which claims 8-11 are withdrawn because of earlier restriction. 
Claims 1-7 and 12-19 are under current examination.
Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamachi (US 3687932).
s 1-7 and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamachi (US 3687932).
Nakamachi discloses a method of making cytidine diphosphate choline crystals using hydrophilic organic solvent, such as ethanol and example of such crystals made with ethanol (thus crystals not containing any methanol) (abstract, col 2, col 6-7, example 1 and claims).
With regard to limitations of the instant claims “loose specific volume; angle of repose; angle of rupture; dense specific volume-Since the cited prior art teaches same crystals without methanol and using solvent ethanol (same as in the instant claims, the physical properties of the crystals of the cited prior art are also expected to be the same whether measured by the cited prior art or not.
Since the cited prior art reads on all the limitations of the instant claims 1-7 and 12-19, these claims are anticipated. 
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamachi (US 3687932). 
Determining the scope and contents of the prior art
Nakamachi discloses a method of making cytidine diphosphate choline crystals using hydrophilic organic solvent, such as ethanol and example of such crystals made with ethanol (thus crystals not containing any methanol) (abstract, col 2, col 6-7, example 1 and claims).
Ascertaining the differences between the prior art and the claims at issue
Nakamachi teaches applicants’ crystals and a method of making using same solvent as in the instant claims, but fails to measure physical properties of the crystals “loose specific volume; angle of repose; angle of rupture; dense specific volume.
Resolving the level of ordinary skill in the pertinent art
With regard to limitations of the instant claims “loose specific volume; angle of repose; angle of rupture; dense specific volume-Since the cited prior art teaches same crystals without methanol and using solvent ethanol (same as in the instant claims, the physical properties of the crystals of the cited prior art are also expected to be the same whether measured by the cited prior art or not.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ crystals.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have measured the physical properties as claimed by known methods with no change in their respective functions, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Nakamachi teaches applicants’ crystals and a method of making using same solvent as in the instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.    Further, there is a reasonable expectation of success to measure the physical properties of the crystals and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed crystals with a reasonable expectation of success.
Response to Arguments
Applicant’s remarks, filed on 11/20/2020, has been fully considered but not found persuasive.
Applicant argue that the method of Nakamachi is different from the method for making crystals of the instant claims, which requires washing the crystals with an aqueous solution containing an organic solvent other than methanol in which a water content is 5-50%. Applicant argue that the instant specification comparative example 3 is method of synthesis of Nakamuchi and Nakamuchi fails to provide any physical properties of the crystals of the instant claims. 
This is not found persuasive and applicant’s claims are anticipated/obvious over the cited prior art. This is because (1) the claims have no recitation of product by process limitation to limit the crystals to a particular process; (2) Comparative example 3 of the instant specification does not mimic conditions of Nakamuchi’s process. Nakamuchi’s process also requires filtration of crystals and washing of crystals with 50 parts of ethanol (rest is water). The process is as depicted below:



    PNG
    media_image1.png
    490
    774
    media_image1.png
    Greyscale
 whereas comparative example 3 does not mimic conditions of the cited prior art:

    PNG
    media_image2.png
    426
    491
    media_image2.png
    Greyscale
 The only limitation recited in claim 1 is no methanol, which is same as taught by the cited prior art. Although Nakamuchi is silent about physical properties of the crystals, physical properties are inseparable from the same composition or compound. Thus Nakamuchi’s crystals are also expected to have same physical properties as in the instant claims.

Applicant further argues that Nakamuchi uses 99.5vol% of ethanol, which does not exceed water content of 0.5vol% different from the instant process.  Applicant cites Table 2 for properties of crystals prepared by method of Nakamuchi as in comparative example 3. 
This is not found persuasive because Nakamuchi teaches washing crystals using 50parts of ethanol (i.e. rest is water as the process is carried with water and ethanol only) and thus same process. As depicted above, process of Nakamuchi is not mimicked in comparative example 3 of the instant specification and thus Table 2 is not presenting true comparative data. Further, as depicted in Table 2, the properties of crystals obtained from comparative example 3, Nakamuchi’s process, (with differences from the actual Nakamuchi’s process as depicted above)  are still very similar even with difference with actual Nakamuchi’s process (with 0.09 to 0.08 difference in all properties, e.g. 4.19 vs. 4.1ml/g). Applicant is suggested to provide true comparison of Nakamuchi’s process with the process of the instant claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623